Appeal by the People from an order of the Supreme Court, Queens County, dated March 8, 1976, which granted defendant’s oral motion to dismiss the indictment in the interest of justice. Order reversed, on the law, and indictment reinstated without prejudice to the defendant’s right to move to dismiss the indictment upon proper papers. No findings of fact have been considered. By statute a motion to dismiss an indictment must be made in writing and upon notice to the People (CPL 210.45, subd 1; People v Pichkur, 52 AD2d 852; People v Trottie, 47 AD2d 751). The failure to comply with this requirement is reversible error. Hopkins, Acting P. J., Latham, Cohalan, Titone and Hawkins, JJ., concur.